Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are currently pending in this application and are considered in this Office action. 

Specification
The abstract is objected to because the abstract is more than 150 words. The abstract should be within the range of 50 to 150 words. Correction is required.
The abstract is objected to because the abstract contains legal phraseology often used in patent claims, such as “wherein”. The form and legal phraseology often used in patent claims should be avoided. Correction is required.
The disclosure is objected to because of the following informality: “and rotate as the pass through the target zone” (p. 12 line 3) should be changed to “and rotate as they pass through the target zone”.

Claim Objections
Claim(s) 1-5, 8 is/are objected to because of the following informalities:
“the apparatus” (claim 1 line 2) should be changed to “the dishwashing 
 “the apparatus” (claim 2 line 2) should be changed to “the dish drying apparatus”, for clarity.
“the dishes are caused to move” (claims 1, 2) should be changed to “the dishes move”, for clarity.
“The apparatus” (claim 3) should be changed to “The dishwashing apparatus”, for clarity.
“a position adjustment system coupled to the first, second, and third rods configured to adjust the relative positioning of the respective rods” (claim 3) should be changed to “a position adjustment system coupled to the first, second, and third rods, wherein the position adjustment system is configured to adjust the relative positioning of the respective rods”, for clarity.
 “an apparatus according to claim 1” (claim 4) should be changed to “the dishwashing apparatus according to claim 1”.
“central axis” (claim 5) should be changed to “the central axis”.
“the horizontal direction” (claim 5) should be changed to “a horizontal direction”.
“in vertical direction” (claim 5) should be changed to “in a vertical direction”.
“to slide relative each other the plurality of plates” (claim 8) should be changed to “to slide relative each other; the plurality of plates”.
“first, second, and third” (claim 8) should be changed to “the first, second, and third rods”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 2, and 7 recite “the separation…is configured or configurable to“. The difference between “is configured” or “configurable” is not clear. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of examination, it is interpreted as these recitations refer to the same characteristics, i.e. “the separation…is configured to”. Correction and/or clarification is required. This rejection affects claims dependent on claims 1 and 2.
Claim 4 recites “A dishwashing system configured to subject dishes to a plurality of treatments, each of the treatments being applied in a respective treatment zone, the dishwashing system comprising an apparatus according to claim 1 arranged to move dishes through each of the treatment zones”. It is not clear whether the recited treatment zones are arranged within the dishwashing apparatus of claim 1, or are separate devices. For the purpose of this examination it is interpreted as the former, e.g. “A dishwashing system comprising the dishwashing apparatus according to claim 1, wherein the dishwashing apparatus is configured to subject dishes to a plurality of treatments, each of the treatments being applied in a respective treatment zone, wherein the first, second, and third rods move dishes through each of the treatment 
Claim 5 recites “the horizontal direction”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “central axis of the dishwashing apparatus is arranged at an angle to the horizontal direction such that the dishes raise in vertical direction”. Since the direction of movement of the dishes is along the central axis of the dishwashing apparatus, it is not clear whether the rods are required to be arranged at a 90 degrees angle relative to a horizontal direction, i.e. vertically, to be able to move dishes in the vertical direction, or the rods are inclined at an angle to move dishes in an inclined direction upward. For the purpose of examination, it is interpreted as “the central axis of the dishwashing apparatus is arranged at an angle to a horizontal direction such that the dishes move along the screw threads upward in the direction of the central axis”. Correction and/or clarification is required. 
Claim 7 recites “A dishwashing system according to claim 4 wherein one of the treatment zones comprises a drying zone having a drying apparatus comprising…a first rod; a second rod; and a third rod”, while claim 4 recites “A dishwashing system configured to subject dishes to a plurality of treatments, each of the treatments being applied in a respective treatment zone, the dishwashing system comprising an apparatus according to claim 1 arranged to move dishes through each of the treatment zones”. Since the dishwashing system of claim 4 comprising the dishwashing apparatus of claim 1 is configured to move dishes through each of the treatment zones by the three rods recited in claim 1, it is not clear how one of the treatments zones, i.e. a drying 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, 10-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. (JPH 10323314 A, cited in IDS), hereinafter Masao ‘314 in view of Masao et al. (JPH 1119020 A, Machine English translation is attached to this Office action), hereinafter Masao ‘020.
Regarding claim 1, Masao ‘314 discloses a dishwashing apparatus (washing section 3, Fig. 1, para 9) comprising a spray nozzle (11, para 12); three rods (5, 6, 18) arranged in a parallel configuration at equal distances from a central axis (embodiment shown in Fig. 4), each rod having a screw thread on an outer surface and rotatable about a respective longitudinal axis (screw shafts, paras 25, 26, 28), and that the screw thread on each of the rods engages with the circular rim or lip of the dishes (via concave 9, para 15) and when the rods are rotated about their respective axes, the dishes are caused to move relative to the spray nozzle in the direction of the central axis (Fig. 5, para 15). The dishwashing apparatus disclosed by Masao ‘314 is capable to wash dishes (S) having a circular rim or lip (Fig. 4), the spray nozzle (11) is capable to spray a liquid onto a target zone (washing zone), the separation of the rods from the central axis is capable to receive a plurality of dishes (Fig. 4). Masao ‘314 does not explicitly disclose that the dishes are caused to rotate as they pass through the target zone. However, as the wall face of the edge F of the dish S is engaged with the rotating concave portions of the screw heads rotating in the same direction, the friction forces existing between the surface of the edge of the dish and the surfaces of the rotating screw heads cause the dishes to rotate in the opposite direction, as evidenced by Masao ‘020 (see arrow in Fig. 2).
Regarding claim 3, Masao ‘314 discloses that at least one of the rods is movable in a direction away from the tableware (paras 9-10). Masao ‘314 further teaches a position adjustment system (space changing mechanism 13-17, Fig. 3, paras 23-24) coupled to the rod (7) and configured to adjust the relative positioning of the rod (para 23), and a different position changing mechanism (19, 20) coupled to the rod (18) and 
Regarding claim 4, Masao ‘314 discloses a dishwashing system (1) comprising a dishwashing apparatus (3), a tableware introduction part (2), a dish outgassing part (4, para 12). Masao ‘314 does not disclose that the dishes are moved via the three rods (5, 6, 18) through the plurality of the treatment zones. Masao ‘020 teaches that the dishwashing system (Fig. 1) comprises a plurality of treatment zones (11, 12) and that the dishes are moved via the rods (5, 6) through the treatment zones to subject dishes to a plurality of treatments, each of the treatments applied in a respective treatment zone (Fig. 1, para 12). It would have been obvious before the effective filing date of the 
Regarding claim 10, the recitation of a dishwashing system comprising a plurality of dishwashing apparatuses of claim 1 is interpreted as having several structurally and/or operationally unconnected dishwashing apparatuses present in the same physical space, such as room or a building, and thus, it is interpreted as a recitation of intended use of the claimed dishwashing apparatus. A recitation with respect to the manner in which a claimed apparatus is intended to be employed, such as placing a dishwashing apparatus in the same physical space with other similar dishwashing apparatuses, does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. The dishwashing apparatus of Masao ‘314 can be placed with the same dishwashing apparatuses in the same location to form the dishwasher system.
Regarding claim 11, in the dishwashing apparatus of Masao ‘020, the separation of rods is fixed (Figs. 1-2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to omit the position adjustment system of the dishwashing apparatus of Masao ‘314 as taught by Masao ‘020 since it has been i.e. place in the same physical location, the dishwashing apparatus of Masao ‘314 modified with teaching of Masao ‘020 having the separation of the rods fixed, and the dishwashing apparatus of Masao ‘314 having the position adjustment system, as set discussed above, e.g. by placing them in the same physical location, thus forming a dishwashing system, for the predictable result of washing dishes, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). Such dishwashing apparatuses are known in the art are known in the art, as taught by Masao ‘314 and Masao ‘020; the claim does not require any physical or operational connection between the dishwashing apparatuses and one of ordinary skill in the art would consider having both dishwashing apparatuses available to users in the same location depending on their needs, e.g. when only one standard type of dishware available, the simpler version of the dishwashing apparatus of Masao ’314 having fixed rods, as taught by Masao ‘020 may be sufficient, thus resulting in cost savings. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their 
Regarding claim 12, Masao ‘314 discloses a loading system (dish introduction part 2) for loading dishes onto the dishwasher apparatus (paras 12, 13).
Regarding claim 15, Masao ‘314 discloses an unloading system (tableware leading part 4) for unloading dishes from the dishwasher apparatus (paras 12, 13).
Claim(s) 1, 4, 6, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. (JPH 10323314 A), hereinafter Masao ‘314 in view of Rodda (US 2,232,803; cited in IDS), hereinafter Rodda.
Regarding claim 1, Masao ‘314 is relied upon as discussed in para 25 of this Office action. Rodda teaches a dishwashing apparatus (washing section between 1 and 30, Fig. 1) comprising helical screws (20’), the articles to be washed may be slid horizontally on to means adapted to support them above the water level in the container and to rotate them about a horizontal axis (col. 1 lines 9-13), and that the plates settle down and fit the grooves of the helical screws resulting in rotating the plates while carrying the plates through the dishwashing apparatus (col. 2 lines 1-21).
Regarding claim 4, Masao ‘314 discloses a dishwashing system (1) comprising a dishwashing apparatus (3), a tableware introduction part (2), a dish outgassing part (4, para 12). Masao ‘314 does not disclose that the dishes are moved via the three rods (5, 6, 18) through the plurality of the treatment zones. Rodda teaches a dishwashing system (Fig. 1) comprises a plurality of treatment zones (spraying region, rinsing region, col. 2 lines 36-27) and that the dishes are moved via the rods (20) through the treatment zones to subject dishes to a plurality of treatments, each of the treatments applied in a 
Regarding claim 6, Masao ‘314 does not disclose a baffle device. Rodda teaches a baffle device (transverse partition 30, Fig. 1 col. 2 lines 50-51). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwashing system of Masao ‘314 with the baffle device taught by Rodda in order to divide the dishwashing system into compartments. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to separate different treatment zones and have a reasonable expectation of success because such baffle devices are known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. 
Regarding claims 18 and 19, Masao ‘314 does not disclose a holder comprising a circular ring configured to engage with the screw thread and to hold dishes (claim 18), or a cage assembly comprising a plurality of rings configured to engage with the screw thread (claim 19). Rodda teaches a case assembly (rack container) comprising a wire .
Claim(s) 2, 7-9, 11-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. (JPH 10323314 A), hereinafter Masao ‘314 in view of Rodda (US 2,232,803), hereinafter Rodda in further view of Hong (US 2012/0180820 A1, cited in IDS), hereinafter Hong.
The reliance of Masao ‘314 and Rodda is set forth supra.
Regarding claims 2 and 7, Masao ‘314 does not disclose a dish drying zone comprising an air outlet. Hong teaches an apparatus (10, Fig. 5) comprising a drying zone (42), and an air outlet (56, paras 30, 31). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwashing system of Masao ‘314 and Rodda with the dish drying arrangement 
Regarding claim 8, Rodda does not teach that the baffle device (30) comprises a plurality of plates arranged to slide relative each other. Hong teaches a baffle device (vertical shields arranged on in the base 21 and in the cover 22 between treatment zones, Fig. 5). In the arrangement of Hong, the position of the upper rod and the upper plates located in the cover relative to the lower rod and the lower plates located in the base is changeable because the cover is movable relative to the base, and the plates are capable to slide relative each other when the cover is pivoting to be opened or closed, and thus, to provide an aperture having a size which is adjustable depending on a relative positioning of the rods. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwashing system of Masao ‘314 and Rodda with the movable cover having baffle plates and the upper rod taught by Hong in order to shift the rod and the plates upward. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to improve access to the target zones and have a reasonable expectation of success because such plates are known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. 
Regarding claim 9, Masao ‘314 is relied upon as discussed in para 26 of this Office action. Hong is relied upon as discussed in para 40 of this Office action. The pivoting cover 21 configured to change the relative positioning of the rods and the plates, as discussed above, is interpreted as a part of the position adjustment system, in the broadest reasonable interpretation. In the arrangement of Masao ‘314 modified with the baffle device of Hong, the positioning system, including arrangement 13-17 coupled to the three rods and the pivoting cover is capable to allow the rods to engage with the rim or lip of a dish of a specific diameter and to control the relative positioning of the plurality of plates.
Regarding claim 12, as an alternative secondary interpretation of the claimed loading system, Hong discloses a loading system (exit 26, 32) to load dishes onto the dishwasher apparatus (Fig. 5, para 29). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwashing system of Masao ‘314 and Rodda with the loading system taught by Hong in order to load dishes into the dishwashing apparatus. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to facilitate the loading of the soiled tableware and have a reasonable expectation of success because such loading systems are known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. 
Regarding claim 15, as an alternative secondary interpretation of the claimed unloading system, Hong discloses an unloading system (exit 27, 32’, sorting device 90) to unload dishes from the dishwasher apparatus (Fig. 9, para 37). It would have been 
Regarding claim 16, Hong discloses that the unloading system comprises a dispensing member (92, Fig. 9, para 37). The disclosed dispensing member is interpreted as the claimed knockdown device, in the broadest reasonable interpretation.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. (JPH 10323314 A), hereinafter Masao ‘314 in view of Masao et al. (JPH 1119020 A), hereinafter Masao ‘020 in further view of Linton (US 1,354,049), hereinafter Linton.
The reliance of Masao ‘314 and Masao ‘020 is set forth supra.
Regarding claim 5, Masao ‘314 modified with Masao ‘020 does not disclose that the central longitudinal axis of the dishwashing apparatus that defines the direction of movement of dishes is at an angle to the horizontal direction. Linton teaches a dishwashing system (Fig. 1) comprising conveying means (20), and that the longitudinal axis of the conveying means that defines the direction of movement of the wares is at an angle to the horizontal direction such that the dishes raise upward at the angle as the dishes progress along the conveying means the direction of the central axis (Fig. 1, p. 1 .
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. (JPH 10323314 A), hereinafter Masao ‘314 in view of Masao et al. (JPH 1119020 A), hereinafter Masao ‘020 in further view of Scheringer (US 2010/0043834 A1), hereinafter Scheringer.
The reliance of Masao ‘314 and Masao ‘020 is set forth supra.
Regarding claim 13, Masao ‘314 modified with Masao ‘020 does not disclose that the loading system comprises a pivotally movable arm or a robotic arm. Scheringer teaches a dishwashing apparatus comprising a loading system (Fig. 4), and that the loading system comprises a handling device having a robotic arm (160, Fig. 4, paras 23, 61). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the dishwashing system of Masao ‘314 with the . 
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. (JPH 10323314 A), hereinafter Masao ‘314 in view of Masao et al. (JPH 1119020 A), hereinafter Masao ‘020 in further view of Kamphuis (WO 2012/173479 A1), hereinafter Kamphuis.
The reliance of Masao ‘314 and Masao ‘020 is set forth supra.
Regarding claims 13 and 14, Masao ‘314 modified with Masao ‘020 does not disclose that the loading system comprises a robotic arm (claim 13) and a pair of curved guides having grooves configured to receive the rim of dishes (claim 14). Kamphuis teaches a dishwashing apparatus (Fig. 1) comprising a loading system (12), and that the loading system comprises a handling device having a robotic arm (30, p. 9 lines 8-9), and a pair of curved guides (218) having grooves (Fig. 14) configured to receive the rim of dishes (Fig. 16). It would have been obvious before the effective filing date of the . 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. (JPH 10323314 A), hereinafter Masao ‘314 in view of Masao et al. (JPH 1119020 A), hereinafter Masao ‘020 in further view of Padtberg et al. (WO 2013/138173 A1), hereinafter Padtberg.
The reliance of Masao ‘314 and Masao ‘020 is set forth supra.
Regarding claim 17, Masao ‘314 modified with Masao ‘020 does not disclose a trolley. Padtberg teaches a dishwashing system (Fig. 1) comprising a trolley (Fig. 5). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the dishwashing system of Masao ‘314 and Masao ‘020 with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/IRINA GRAF/Examiner, Art Unit 1711